Title: To John Adams from Edmund Jenings, 24 December 1781
From: Jenings, Edmund
To: Adams, John



Brussels Decr. 24th. 1781
Sir

I receivd your Excellencys Letters of the 29th ultm. and 1st Instant yesterday and (not before) to my great Surprize and Yesterday was out of the Course of the Dutch post which arrivd to day. I was fearful that your Excellency had not quite recovered of your Illness in the Summer, the Nature of which is to Continue some time without great care. That your Excellency has been very busy I can well conceive, for I am sure you Are never Idle in the public cause.
I am happy to find that the Liberty I took in respect to the Illustrious Sufferer meets with your Excellenys approbation. Your Excellencys offer to reimburse the Sum proposed to be offered was unnecessary on many Accounts, but I thank you greatly for the manner in which you did it.
My Friend has a Communication with our Excellent Countryman, and has imparted to me what He said to the Governor of the Tower, videt.
“When I was in prosperity I thought myself and was generally esteemd an honest Man, Adversity hath discovered to me a Secret, I am very proud. I Hope however my pride is Laudable and becoming, I am too honest to borrow and too proud to beg.”
These are the Sentiments of a great Mind. With respect to the offer made to Him by a person unknown to Him. He says:
“I have often heard of E J. and always in Terms respectful and honorable tell Him how Much I feel myself obliged by His benevolent attention, which I Hope to relate in America. Explain my Case to Him, and say: that all I requird was permission to make Use of my own funds, or in Case of refusal, a Suitable Provision to be made for my Subsistance. While they refused or Shamefully neglected to do either, my circumstances and prospects were extreamly unpleasent but you my Friend are Master of the Subject, I have seen no Exaggeration, on the Contrary will if Ever it shall become Necessary add much to the late publications.” (Meaning those in the Courant began the 23 of Novr. and Ending the 28th.)
Your Excellency will excuse the vanity I shew in transcribing the above passage as far as it relates to me, but I was forced to do it for the Sake of what followed.
Mr L says on the 5th Instant.
“Altho I am Very sick, yet somewhat more Composed than yester­day, the fever has intermitted except there remains a deadly Heavyness in my Head. I continue to take the bark, and this Evening shall Submit to another Plaister of Flies. I do not feele as If I was in any Danger, but want of Sleep, of appetite and other wants and pains may very soon make me feele this is the first Time I have been able to use my pencil for some days, nor have I been able to read (my chief amusement) for many: Gods will be done.”
Your Excellency sees by the Above that He has refused the offer made Him. He has between 800 and 1000£ in the hands of Mr John Nutt. He says that He has a Hint given Him that his Enlargement is not far off—my Friend doubts it, but it is possible. He shall Know your Excellencys feelings for his Scituation by the next post.
The London Gazettes says that Kempenfelt has taken Eleven Transports containing 1000 men out of Guichens fleet.
The most violent Englishmen here are exceedingly dejected.
I write to Madrid under Cover to Messrs Drouichets & Co banquiérs. The last letter says that Court is the same as ever, your Excellency understands how that is, better than I do. But I guess not too Good, Wise or active.
I trouble your Excellency to make my Compliments to Mr Thaxter and to beg Him to enquire after a Greek Hymn published at Amsterdam and supposed to be Homers.

I am with the greatest Respect Sir your Excellencys Most Obedient Humble Sert.
Edm: Jenings

